Case 7:19-cv-OOO77 Document 1 Filed 03/19/19 Page 1 of 29

UNITED STATES DISTRICT COURT
FGR THE WESTERN DISTRICT OF TEXAS
MIDLAND/ODESSA DIVISION

HYDRADYNE, LLC, ) No. 7:l9-CV-77
)
Plaintiff )
)
v. ~ )
)
GARY REYES, )
and SAMUEL l\/IELENDEZ, )
)
Defendants. )

0RIGINAL COMPLAINT

 

Comes now plaintiff Hydradyne, LLC (“Hydradyne”) and for its Complaint alleges as
follows:
A. Introduction

l. Hydradyne is a supplier of hydraulic equipment and services to the oilfield industry and
other customers

Z. Two former employees in Hydradyne’s Odessa, Texas branch office have quit their jobs
With Hydradyne and seek to divert Hydradyne’s existing business to a competitor, Austin
Distributing and Manufacturing Corporation d/b/a Austin Hose (“Austin Hose”), in violation of
their confidentiality and non~solicitation agreements With Hydradyne.

3. In this action, Hydradyne seeks immediate injunctive relief pending the commencement
of an arbitration With JAl\/IS pursuant to Written arbitration agreements with its former

employees

Pl. Hydradyne’s Original Complaint Page l of 13

Case 7:19-cv-OOO77 Document 1 Filed 03/19/19 Page 2 of 29

4. The relief requested by Hydradyne is appropriate and necessary to prevent immediate and
irreparable harm to Hydradyne’s business and to maintain the stalus quo ante pending the
resolution of any disputes between the parties through contractually-mandated arbitration

B. Parties

5. Plaintiff, Hydradyne, LLC (“Hydradyne”), is a Georgia limited liability company whose
sole member is a Georgia corporation with its principal place of business in Georgia.

6. Defendant, Gary Reyes (“Reyes”), is an individual resident of ()dessa, Texas and was
formerly the general manager of Hydradyne in its Odessa, Texas branch office.

7. Reyes also had substantial involvement in customer sales for Hydradyne’s Odessa, Texas
branch office

8. Defendant, Samuel Melendez (“Melendez”), is an individual resident of Odessa, Texas
and was formerly the senior sales representative of Hydradyne in its Odessa, Texas branch
office

C. Jurisdiction and Venue

9. The Court has jurisdiction of this action pursuant to 28 U.S.C. 1367.

lO. The Court also has jurisdiction of this action pursuant to 28 U.S.C. § 1332 because
Hydradyne is diverse in citizenship from both defendants and the amount in controversy exceeds
$75,000.00, exclusive of interest and costs. Specifically, this action involves in excess of $2
million in Hydradyne’s revenues that are at risk if defendants are allowed to breach their
contractual obligations and violate the law.

ll. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because all defendants reside

in this district and all or substantially all events giving rise to this action occurred in this district.

 

Pl. Hydradyne’s Original Complaint Page 2 of 13

Case 7:19-cv-OOO77 Document 1 Filed 03/19/19 Page 3 of 29

D. Facts

12. Hydradyne markets and sells hydraulic equipment, hoses, and services to the oilfield
industry and other industries throughout the Southwestern and Southeastern United States.

13. Hydradyne represents numerous manufacturers of fluid power equipment, including
hydraulic equipment, power units, and hoses.

14. Hydradyne maintains the largest stock in the United States for Parker Hannifin
(“Parker”), the world’s leading manufacturer of hydraulic equipment

15. Hydradyne has grown its business by establishing new branch offices in some areas and
by acquiring existing businesses in other areas.

16.1n the second quarter of 2014, Hydradyne established a new branch office in Odessa,
Texas by purchasing all or substantially all of the assets of Hydraulic Sales & Service, lnc.
(“HSS”), including the goodwill of HSS.

17. All or substantially all of HSS’s employees went to work for Hydradyne after the asset
sale, including defendants Reyes and Melendez.

18. Reyes and Melendez had both been employees of HSS since 2006.

19. On or about June 2, 2014, both Reyes and Melendez became employees of Hydradyne

2(). Hydradyne’s industry is highly competitive and the labor market in that industry in the
Odessa, Texas area is extremely tight.

21. The existing institutional knowledge, customer relationships, vendor relationships, and
relationships with other employees held by Reyes and Melendez in 2014 were part of the

goodwill acquired by Hydradyne when it purchased all or substantially all of HSS’s assets.

 

Pl. Hydradyne’s Griginal Complaint Page 3 of 13

Case 7:19-cv-OOO77 Document 1 Filed 03/19/19 Page 4 of 29

22. ln addition, Hydradyne provided Reyes and l\/Ielendez with education and training in the
sales of hydraulic equipment and service and in Hydradyne’s processes and procedures in those
areas

23. Fuither, Hydradyne provided Reyes and Melendez with confidential and proprietary
information regarding customer lists, customer points of contact, marketing strategies, pricing
strategies, pricing data, quotation preparation and customer service processes

24. Hydradyne depends on the loyalty of its employees not to disclose or misuse its
confidential or proprietary information

25. Hydradyne also requires each of its employees to sign a confidentiality and non~
solicitation agreement

26. , ln connection with employment with Hydradyne at its Odessa, Texas location, Reyes
signed a Non-Solicitation and Non-Disclosure Agreement, a copy of which is attached as Exhibit
“l” to this Complaint (“the Reyes Agreement”).l

27., In connection with his employment with Hydradyne at its Odessa, Texas location,
Melendez signed a Non~Solicitation and Non-Disclosure Agreement, a copy of which is attached
as Exhibit “2” to this Complaint (“the Melendez Agreement”).

28. Section 8 in both the Reyes Agreement and the Melendez Agreement was entitled
“Customer Non-Solicitation” and provided that:

Employee agrees that, for a period of two (2) years after termination of
employment with Hydradyne, regardless of whether such termination is voluntary

or involuntary, and within the Territory, Employee will not solicit any past,
current, or prospective customers of Hydradyne, with whom Employee has had

 

1 Reyes later signed another, substantially identical agreement in connection with a promotion
Its application would not result in any material change to the allegations contained in this
Complaint.

 

Pl. Hydradyne’s Original Complaint Page 4 of 13

Case 7:19-cv-OOO77 Document 1 Filed 03/19/19 Page 5 of 29

any direct and substantial contact during the last one (1) year of Employee's
employment with Hydradyne

29. Section 9 in both the Reyes Agreement and the Melendez Agreement was entitled
“Vendor Non-Solicitation” and provided that:

Employee agrees that, for a period of two (2) years after termination of
employment with Hydradyne, regardless of whether such termination is voluntary
or involuntary, Employee will not solicit any current vendors or suppliers of
Hydradyne, with whom Employee has had any direct and substantial contact from
within the Territory during the last one (1) year of Employee's employment with
Hydradyne

30. Section 10 in both the Reyes Agreement and the Melendez Agreement was entitled
“Employee Non-Solicitation” and provided, in pertinent part, that:

Employee agrees that, for a period of two (2) years after termination of
employment with Hydradyne, regardless of whether such termination is voluntary
or involuntary, Employee will not solicit, from within the Territory, or for
employment or for involvement within the Territory in a business identical or
similar to Hydradyne's Business, any current employees or independent
contractors of Hydradyne, with whom Employee has had any direct and
substantial contact during the last one (1) year of Employee's employment with
Hydradyne, or any prospective employees of Hydradyne with whom Employee
has had any direct and substantial contact during the last six (6) months of
Employee's employment with Hydradyne

31. Section 11 in both the Reyes Agreement and the Melendez Agreement was entitled
“Confidential lnformation” and provided that:

(a) “Confidential Information” means written or electronically stored
materials or information that is made available to Employee by Hydradyne,
and that Hydradyne does not publish to the general public in printed form, on
Hydradyne's Web site, or in advertising to the public. (b) Confidential
lnformation includes without limitation business ideas, business plans,
names of actual clients or customers names of prospective clients or
customers, contact information for actual or prospective clients or customers
terms or conditions of any agreements or arrangements with clients or
customers proposed terms or conditions of any agreement or arrangement
discussed with or proposed to any prospective client or customers other
information concerning actual or prospective clients or customers, financial or
cost information, pricing information information concerning profit margins,
accounting information or systems, trade secrets, vendor-specific or customer-

 

Pl. Hydradyne’s Original Complaint Page 5 of 13

Case 7:19-cv-OOO77 Document 1 Filed 03/19/19 Page 6 of 29

specific pricing information employee names employee contact information
employee salaries names of independent contractors terms or conditions of
any agreements or arrangements with independent contractors names of
suppliers or vendors contact information for suppliers or vendors terms or
conditions of any agreements or arrangements with suppliers or vendors
business forecasts proprietary ideas inventions business ideas patentable
ideas drawings illustrations existing or contemplated products and services
research and development, manufacturing information and marketing plans
and strategies (c) "Confidential lnforrnation" shall include "trade secrets'l as
that term is defined in the Texas Uniform Trade Secrets Act, V.T.C.A., Civil
Practice & Remedies Code §§134a.001-134a.008 (2013). "Confidential
Information" shall also include information that does not necessarily
constitute a "trade secret" as that term is defined in the Texas Uniform Trade
Secrets Act, and that may be partly public or partly known to one or more
persons such as regular customers but is not collectively or generally known
to the public or any one party, such as customer lists aggregate or overall
pricing lists and overall pricing strategies methodologies algorithms, and
data. (d) Confidential Information does not include information that: (i) was in
Employee's possession through independent, non-confidential sources and
without any violation of the Employee's obligations under this Agreement; (ii)
is or becomes a matter of public knowledge through no fault or act of
Employee; or (iii) is developed by another person independently of any
disclosures made by Employee.

32. Section 12 of each Agreement was entitled “Non-Disclosure” and provided that:

During the term of Employee's employment by Hydradyne, Employee agrees not
to use or disclose any of Hydradyne's Confidential lnformation for any purpose
not specifically authorized by Hydradyne. Upon termination of Employee's
employment by Hydradyne, Employee agrees: (a) not to take or remove any of
Hydradyne's Confidential Information in any form, for any purpose, and (b) not
to use or disclose, or allow the use or disclosure of, any of Hydradyne's
Confidential information by any third party, including but not limited to any
business other than Hydradyne that is involved in the engineering, design
fabrication sale, service, or repair of motion control and fluid power products and
systems

33. Section 14 of each Agreement was entitled “lnjunctive Relief’ and provided that:

Each party agrees that any actual or threatened violation of this Agreement would
cause irreparable harm that cannot be remedied by monetary damages Each party
agrees that immediate, temporary, preliminary, and permanent injunctive or
equitable relief is necessary and appropriate to halt or prevent any actual or
threatened violation of this Agreement, as an exception to the otherwise
mandatory arbitration provisions of this Agreement

 

Pl. Hydradyne’s Original Complaint Page 6 of 13

Case 7:19-cv-OOO77 Document 1 Filed 03/19/19 Page 7 of 29

34. Section 18 of each Agreement was entitled “Arbitration” and provided that:

Any and all disputes involving Employee and Hydradyne, and arising out of or
related to this Agreement or the subject matter of this Agreement, shall be
resolved by arbitration and not by any court. Any dispute involving the
arbitrability of a dispute or issue arising out of or related to this Agreement shall
also be decided by arbitration and not by a court. The sole exception to arbitration
shall be the right of either party to seek immediate injunctive relief or specific
performance to halt or prevent any actual or threatened irreparable harm, or to
preserve the status quo ante, before or during arbitration Arbitration shall be
conducted as expeditiously as possible by a single JAMS arbitrator in Dallas,
Texas selected by mutual agreement of the parties or, failing such agreement, at
the sole discretion of administrative personnel for JAl\/IS. All arbitrations shall be
conducted pursuant to the principles stated in the streamlines arbitration rules of
JAMS (http://Www.jamsadr.comhules-streamlinedarbitration/). Arbitration shall
be conducted such that the arbitrator's final decision is rendered within sixty (60)
days after either party seeks to commence arbitration Discovery in any arbitration
shall be limited to the production of documents and limited depositions An
arbitration hearing shall not exceed one (1) day in duration The arbitration
hearing shall be conducted in Dallas Texas or in any other site to which the
parties mutually agree. The arbitrator shall render a written decision within five
(5) calendar days after conclusion of the arbitration

35. On March 4, 2019, Reyes resigned from his employment with Hydradyne

36. On March 5, 2019, l\/lelendez followed suit, resigning from his employment with
Hydradyne

37. Before and after their resignations Reyes and Melendez violated the expected loyalty
protections and contractual obligations that Hydradyne relied upon

38. On information and belief, Reyes and l\/lelendez, before leaving their employment with
Hydradyne, met in a public place with representatives of Austin Hose.

39., lmmediately after Reyes’ resignation Hydradyne’s regional manager, Lonnie Smith
(“Smith”), was told by the Fluidpower Sales Manager for Hydradyne’s major vendor, Parker
Hannifin that Reyes had contacted Parker Hannifin shortly after resigning from Hydradyne

Such conduct constitutes a clear violation of his Agreement

 

Pl. Hydradyne’s Griginal Complaint Page 7 of 13

Case 7:19-cv-OOO77 Document 1 Filed 03/19/19 Page 8 of 29

40. Smith was told by Parker’s Sales Manager that Reyes specifically requested access to
Parker Hannifin products apparently with the aim of expanding the scope of business at Austin
Hose into hydraulic services to compete directly with Hydradyne Upon information and belief,
Austin Hose is not an approved distributor of Parker products

41. ln addition Parker’s Sales Manager told Smith that Austin Hose had separately inquired
about obtaining wetline kits from Parker, and becoming a truck hydraulic center (“THC”) for
Parker, apparently with the idea of competing with Hydradyne in the provision of a broader
range of hydraulic equipment and services Upon information and belief, Austin does not
currently offer or sell wetline kits.

42. Wetline kits are used when installing items such as booms or cranes on trucks or semi~
trucks with power take offs (“PTOS”).

43.Wet1ine kits consist of items such as hydraulic hose and fittings reservoirs or tanks
filters control valves pumps and PTOS.

44. Hydradyne currently provides wetline kits to customers out of its Odessa, Texas branch
office, and acts as a Parker THC.

45. To act as a THC in Odessa, Hydradyne must sometimes obtain equipment or supplies
from its competitors in the Odessa, Texas area, including hydraulic hose purchased from Austin
Hose.

46. In 2018, Hydradyne purchased approximately $500,000.00 in hydraulic hose from Austin
Hose, for use by Hydradyne in work for its customers or simply for resale by Hydradyne to
Hydradyne’s own customers

47. The discussions amongst Reyes Melendez, Austin Hose, and Parker suggest Reyes and

l\/lelendez plan to misuse Hydradyne’s confidential and proprietary information acquired during

 

Pl. Hydradyne’s Original Complaint Page 8 of 13

Case 7:19-cv-OOO77 Document 1 Filed 03/19/19 Page 9 of 29

their employment with Hydradyne, to solicit Hydradyne’s customers and vendors which is in
violation of their Agreements.

48. Prior to resigning his position with Hydradyne, Reyes had boasted to his manager, Smith,
that he would leave Hydradyne and empty out Hydradyne’s Odessa Texas branch office by
taking other employees with him.

49. ln addition “shop talk” in Hydradyne’s Odessa, Texas branch office was that Reyes
intended to raid employees from Hydradyne’s Odessa Texas branch office.

50. Gn information and belief, Reyes and l\/lelendez have caused several employees to leave
their jobs at Hydradyne for the purpose of harming Hydradyne’s business and/or later recruiting
the employees to work for Austin Hose.

51. In addition to their plan to solicit at least one of Hydradyne’s vendors and to solicit
Hydradyne’s employees or at least disrupt Hydradyne’s employment relationship with its
employees on information and belief, Reyes and l\/lelendez seek to solicit Hydradyne’s
customers

52. Prior to resigning Reyes specifically told his manager at Hydradyne, Lonnie Smith, that
he (Reyes) would take with him all of the customer contact information on his personal
cellphone when he left Hydradyne leaving Hydradyne with no information regarding specific
customer contacts that Reyes had acquired while he was Hydradyne’s general manager in
Hydradyne’s Gdessa, Texas branch office. Reyes added that all of the customers would be
calling he and Melendez, not Hydradyne

53. In addition when Reyes provided notice that he was resigning from his job with
Hydradyne, Reyes told Smith that he was not sure where he Would next go to work.

54. Reyes told Smith that his only immediate plans were to go on vacation for several weeks

 

Pl. Hydradyne’s Original Complaint Page 9 of 13

Case 7:19-cv-OOO77 Document 1 Filed 03/19/19 Page 10 of 29

55. On March 7, 2019, just three days after Reyes’ resignation Smith drove past Austin
Hose’s Odessa, Texas location and saw Reyes’ truck parked there.

56. Reyes’ open threats to misappropriate confidential and proprietary information indicate
an intent to misappropriate information subvert vendor and employee and customer
relationships and cause harm to Hydradyne

57. Hydradyne has been damaged, and faces the threat of irreparable damage, from the
conduct of Reyes and Melendez, as described above.

58. Hydradyne has also suffered monetary damages as a result of the conduct of Reyes and
l\/lelendez, as described above.

59. The full extent of Hydradyne’s harm is not yet known and cannot be easily calculated

Count I: Breach of Contract

60. Hydradyne repeats realleges and incorporates by reference the prior allegations of this
Complaint, as if fully set forth herein

61. Reyes entered into a written Non-Disclosure and Non-Solicitation Agreement with
Hydradyne

62. A copy of that Agreement is annexed as Exhibit “1” to this Complaint.(“the Reyes
Agreement”).

63. l\/lelendez likewise entered into a written Non~Disclosure and Non-Solicitation
Agreement with Hydradyne (“the Melendez Agreement”).

64. A copy of that Agreement is annexed as Exhibit “2” to this Complaint.

65. The Reyes Agreement and the Melendez Agreement are substantially identical in their
substantive terms and are therefore simply referred to as “the Agreement,” in the following

allegations

 

Pl. Hydi'adyne’s Original Complaint Page 10 of 13

Case 7:19-cv-OOO77 Document 1 Filed 03/19/19 Page 11 of 29

66. Sections 8, 9, and 10 of the Agreement, as more fully set forth above, prohibit the
solicitation of customers vendors or employees by Reyes and l\/Ielendez.

67. By their actions Reyes and Melendez have violated, and/or threaten to violate, the
requirements of sections 8, 9, and 10 of the Agreement.

68. Sections 11 and 12 of the Agreement, as more fully set forth above, prohibit the misuse
or disclosure of Hydradyne’s confidential and proprietary information

69. By their actions Reyes and l\/lelendez have violated, and/or threaten to violate, the
requirements of sections 11 and 12 of the Agreement

70. On information and belief, if the conduct of Reyes and Melendez is not remedied, and
defendants are not enjoined, defendants will continue to violate their contractual obligations to
Hydradyne under the Agreement, for defendants’ own benefit and to Hydradyne’s detriment

71. As a direct and proximate result of defendants’ breaches of contract, as alleged above,
Hydradyne has suffered and, if the misconduct of defendants is not halted, will continue to
suffer, irreparable injury and significant monetary damages in an amount to be proven in
arbitration

72. Because Hydradyne’s remedy at law is inadequate, Hydradyne seeks in addition to
monetary damages temporary, preliminary, and permanent injunctive relief to halt defendants’
breaches of contract and prevent any further breaches of contract.

73. Hydradyne’s business is reliant on its business reputation and its ability to maintain and
grow its client base in a competitive market

74. Hydradyne’s business will continue to suffer irreparable harm absent injunctive relief if
this Court does not grant immediate injunctive relief to halt defendants’ breaches of contract to

the detriment of Hydradyne’s reputation and ability to maintain and grow its client base.

 

Pl. Hydradyne’s Original Complaint Page 11 of 13

Case 7:19-cv-OOO77 Document 1 Filed 03/19/19 Page 12 of 29

75. Hydradyne has a substantial likelihood of success on the merits of its claims against
Reyes and l\/lelendez, because of Reyes’ and l\/lelendez’s blatant, willful, and malicious breaches
of contract as alleged in this Complaint.

76. Hydradyne has been damaged by the unlawful and improper acts of Reyes and Melendez
and is entitled to monetary damages in an amount to be determined in an arbitration of
Hydradyne’s claims

77. Because defendants’ breaches of contract have been willful and malicious Hydradyne is
further entitled to an award of punitive damages and attorneys’ fees

Prayer for Relief

78. Plaintiff, Hydradyne, LLC, respectfully requests that the Court grant its Complaint
against defendants Gary Reyes and Samuel l\/lelendez, and grant the following relief:

(a) Refer to arbitration all claims amongst or between Hydradyne, Reyes and Melendez,
pursuant to the parties’ written agreement(s) to arbitrate, and stay all further proceedings
in this action;

OR, IN THE ALTERNATIVE
(b) Award Hydradyne all immediate injunctive relief, preliminary injunctive relief,

permanent injunctive relief, monetary damages attorneys’ fees costs and other relief to
which Hydradyne may be legally or equitably entitled

Dated: March 19, 2019.

 

Pl. Hydradyne’s Original Complaint Page 12 of 13

Case 7:19-cv-OOO77 Document 1 Filed 03/19/19 Page 13 of 29

Respectfully submitted,

LYNCH, CHAPPELL & ALSUP
A Professional Corporation

The Summit, Suite 700

300 North Marienfeld

Midland, Texas 79701
Telephone: 432/683-3351
Telecopier: 432/683-2587

By: /s/ Mary W. Baker
Harper Estes
State Bar No. 00000083
hestcs:”ci":lcala\\'firin.coin
Mary W. Baker
State Bar No. 24062598

in baker/rf lc al awl'i i‘ni . Coin

CO UNSEL FoR PLA /NT1FF,
HYDRADYNE, LLC

 

Pl. Hydradyne’s Original Complaint Page 13 of 13

Case 7:19-cv-OOO77 Document 1 Filed 03/19/19 Page 14 of 29

 

 

EXHIBIT 1

 

 

Case 7:19-cv-OOO77 Document 1 Filed 03/19/19 Page 15 of 29

N()N-S()LIC!'I`ATK)N AND N()N~l}lSCL()SURE AGREEMEN'!`

l. Parties. 'l`he parties to this t\’on-Solicitation and Nt)n~l)isclosurc
Agreement ("the Agi'cemcnt") are Hydradync. l.l.C ("l'lydradync"), a Georgizt limited liability
company with its headquarters in l"`ort Wortli. 't`exas and Gar'v Reves ("l:fmplo_vec"), a resident
ol`thc State ol"l`exas who is employed at the following Hydradyne location in 'l`exas [/)Iea.ve
check u;)/)rr);))‘iu/e b().\']:

[:ll)allas. 'l`e.\;as;
l:]l`~`ort Worth, `l`exas;
[]\~\/aco. 'l`exas;
ESan Antouio, 'l`c.\'tis;
l:ll-loustou. 'l`e.\;as; or
EOdesst\, 'l`e.\;as

2. Purpose & Tcrm. `l`he purpose ol` this Agreement is to prevent liniployce from
taking customers employees or vendors from Hydradyne after employment with l~lydradync. and
from using or disclosing confidential. proprietary or insider information during or after
employment with Hydradyne lite terms and conditions ol`this Agreement shall remain iii force
for the duration ol` Employee's employment by l~lydt‘adyne, and l`or a period ol`two (2) years
alter such employment ceases regardless ol` whether employment ends voluntarily or
involuntarily Nothing in this Agreement shall be construed or interpreted to alter the “at
will” nature of Employee’s employment by Hydradyne

3. Consideration. Employee agrees that Employee is receiving the following from
l»lydradyne, as the consideration for Employec agreeing to enter into this Agreement [p!ecm'e
check appropriate bo.\'j;

[Xl new employment with Hydradyne;
l:l promotion to new position with Hydradyne;
increase in pay from Hydradyne: and/or
l:l receipt of confidential information and trade secrets from Hydradyne

Emplo_vec initials and datc: 67 11 §"“jt’) ‘/'i’

4. Hydradyne’s Business. lite business ol`l~lydradync is motion control in general.
embracing pneumatics hydraulics and electro-mechanical systems and including system
engineering design and fabrication iii-house and on-site service and repair; and product sales
principally in the oil and gas industry. pulp and papcr. refuse disposal. mining. marine
applications bulk feed industry, stamping and forming railway maintenancc. construction
equipment general manufacturing the hauling industry the auto industry communications
support, timhcr, iron and stccl. and mobile crane business ("l lydradyne’s Business"').

5. ()ther Definitions. 'l`he term "a business similar to l-lydradyne’s Business" shall
mean work that is identical or substantially similar to l'£xnployce’s Work for l~lydradyne; or that

Page l ol` 7

Exhibit 1

Case 7:19-cv-OOO77 Document 1 Filed 03/19/19 Page 16 of 29

involves Employee’s use or potential application ot` l~lydradyne’s design, pricing, product._
marketing sales, salary, or other business information used in l~lydradyne’s Business. "l`he term
"direct and substantial contact"` shall mcan, with regard to an employce, a working relationship
with the employee (including but not limited to a direct or indirect reporting relationship work in
the same physical or business area ot` the company, and/or work with the same customers or
vendors); frequent or occasional contact or communication in persont by email. by telephone by
text message, or othcm'ise; and/or familiarity with the employee`sjob duties and compensation
(including but not limited to general amount ol`compensation, and whether compensation is by
hourly wage or by salary). 'l`he term "direct and substantial contact" shall mean, with regard to a
customer. a working relationship with the customer ('including but not limited to placing or
filling product or service ordcrs); i`requent or occasional contact or communication with one Or
more representatives ofthe customer. whether in person. by email. by telephone, by text
messagc, or otherwise: and/or familiarity with the customer’s product nceds. service needs.
and/or prices charged to that customer by Hydradyne The term "direct and substantial contact"
shall mean, with regard to a vendor, a working relationship with the vendor (including but not
limited to placing or filling product orders); frequent or occasional contact or communication
with one or more representatives ol` the vendor, whether in person, by email, by telephone by
text message, or otherwise; and/or familiarity with l-lyclradyne’s purchases from the vendor
and/or the prices paid to that vendor by Hydradyne

6. Employee’s Work. Employee’s work i`or Employee’s}ob, at the time Employee
is signing this Agreement (“Work”), is in the area ol’[c'hec/c appropriate box be/ow]:

w sales l`or Hydradyne, which includcs, but is not limited to. selling fluid power products
and services to existing and new customers including the design and recommendation
ot` power units, troubleshooting ol`customer problems, and recommendation ol`
customer solutions; or

[:l business administration l`or l'lydradyne, which includes but is not limited to, the
handling ol` product shipments and receipts, customer orders and payments,
employment-related matters for l-lydradyne`s employees directives from l»lydradyne’s
executive and local management. and customer inquiries and issues; or

[l managing Hydradyne’s business at the local level, which includes, but is not limited
to, ensuring a positive experience l`or all ol` bly'drady/ne`s customers; leading and
directing the work ot`l-lydradyne’s cmployees; complying with l~lydradyne’s policies
and procedures; identifying and recommending potential improvements in
Hydradyne’s policies and procedurcs; preactive problem solving with employees and
customers; and helping Hydradyne meet its business goals; or

m service l`or l~lydradyne, which includes, but is not limited to, the disassembly,
assembly, and repair of components and equipment; the design and fabrication ot`
components and equipment; and the troubleshooting, diagnosis and repair oi`
equipment and equipment systems in the shop and at customer sites

Employee’s Work may change l`rorn time to time. At any particular time after signing this

Agreement_ Employee’s Work will be most accurately and t`ully described by Employee's thcn»
current job description, as maintained by l~lydradyne’s littman Resources department

Page 2 oi7

7.

8.

9.

Case 7:19-Cv-OOO77 Document 1 Filed 03/19/19 Page 17 of 29

'I`erritory. For purposes ot`this Agreement, the term "Tcrritory" shall mean the
following lp/ease check appropriate bo.rl:

E for the Dallas, 'l`exas and l~`ort Wortht Texas ot'tices, the portions ot`north

Texas, northeast Texas, and west Texas that extend:

east to Longview, 'l`exas, or approximately l65 miles;

north to Ol<lahoma, or approximately 100 miles;

west to Lubbockt Texas and Odessa. 'l`exas, or approximately 375 milcs;
southeast to Corsicana, 'l`exas and to Nacogdoches, Texas. or approximately
200 miles; and

south to Waco, 'l`exas, or approximately 30 miles;

[:l t`or the Waco, 'l"exas office the portions ol’ccntx'al 'l`exas that extend:

south to BryaxL 'l`exas, or approximately 50 miles;
southwest to Austin, Texas. or approximately 100 miles; and
in other directions l`or a distance of approximately 75 miles.

13 for the San Antonio, 'l`exas ol"licc, the portion of southern Texas that extends:

north or northeast to Austin, 'l`exas, or approximately 80 miles;
northwest to San Angelo, 'l`e.\'as. or approximately 200 miles;
southeast to Corpus Christi, 'l`exas. or approximately 125 miles; and
south to Brownsville._ 'l`cxas, or approximately 250 miles

for the Houston, Texas office the portion of east Texas area that extends:
northwest to Bryan, 'l`exas, or approximately 100 miles;

east and northeast to Bcaumont, Texas, or approximately 100 miles;
northeast to Nacogdoches, 'l`exas, or approximately 150 miles; and
southwest to Corpus Christi, Texas, or approximately 200 miles

for the Odessa, "l`exas oft`tce, the portion oi` west 'l`cxas area that extends:
north to Lubbock. 'l`exas. or approximately 125 miles;

east to San Angelo, Texas, or approximately l25 milcs;

northwest to Carlsbad, New Mexico, or approximately l50 miles; and
south to Sanderson, 'l`e)<as. or approximately 15 0 miles

Customer Non~Solicitation. Employee agrees thatw l`or a period ol`two (2) years
alter termination of employment with Hydradyne regardless ot` whether such termination is
voluntary or involuntary and within the 'l`erritory. Employee will not solicit any past, current. or
prospective customers ol`Hydradyne, with whom Employee has had any direct and substantial
contact during the last one (1) year of Employee’s employment with Hydradyne

Vendor Non-Solicitation. Employee agrees that, for a period ot`two (2) years
alter termination of employment with Hydradyne regardless oi` whether such termination is
voluntary or involuntary, Employee will not solicit any current vendors or suppliers of
Hydradyne, with whom Employee has had any direct and substantial contact from within the
Territor_v during the last one (l) year of Employee's employment with llydradyne.

Page 3 0l'7

Case 7:19-Cv-OOO77 Document 1 Filed 03/19/19 Page 18 of 29

10. Employee Non~Solicitation. Employee agrees that_. for a period ol"two (2) years
after termination ol`employment with l‘l;,»'dradynez regardless ol` whether such termination is
voluntary or involuntary Employee will not solicit. from within the 'l`erritory, or i"or employment
or i`or involvement within the 'l`erritory in a business identical or similar to l“l}'drady'ne`s
Business_, any current employees or independent contractors oi` l~lydradyne. with whom
Employce has had any direct and substantial contact during the last one ( l) year ot` Employee’s
employment with l'iydradyne. or any prospective employees ot`l~lydradyne with whom Employec
has had any direct and substantial contact during the last six (6) months oi`Employee`s
employment with l~lydradyne.

ll. Hydradyne's Contidential lrrformation. (a) "Confidential lnt`ormation" means
written or electronically stored materials or information that is made available to Employee by
l~lydradyne, and that Hydradyne does not publish to the general public in printed l'orm, on
l'lydradyne’s Web site. or in advertising to the public (b) Coniidential information includcs,
without limitation business ideas business plans. names of actual clients or customers names oi`
prospective clients or customers contact information i`or actual or prospective clients or
customers terms or conditions of any agreements or arrangements with clients or customers
proposed terms or conditions ot`any agreement or arrangement discussed with or proposed to any
prospective client or customers other information concerning actual or prospective clients or
customers financial or cost information, pricing ini`ormation, information concerning pt'olit
margins, accounting information or systems, trade secrets, vendor-specific or customer-specific
pricing ini`onnation, employee names. employee contact information employee salaries names
of`independent contractors terms or conditions of any agreements or arrangements with
independent contractors, names of suppliers or vendors` contact information for suppliers or
vendors, terms or conditions ol`any agreements or arrangements with suppliers or vendors
business t`orecasts. proprietary ideas. inventions_. business ideas. patentable ideas, drawings
illustrations, existing or contemplated products and services, research and development.
manufacturing inl°ormation, and marketing plans and strategies (e) "Confidential lni`ormation"
shall include "trade secrets” as that term is defined in the Texas Uniform 'l`rade Secrets Act,
V.'l`.C./~\.., Civil Practice dc Remedies Code §§134a.00l-134a.008 (2013). "Confidential
lnt"ormation” shall also include information that does not necessarily constitute a "trade secret"
as that term is defined in the 'I`exas Uniform Trade Secrcts Act , and that may be partlyl public or
partly known to one or more persons such as regular customers but is not collectively or
generally known to the public or any one party, such as customer lists. aggregate or overall
pricing lists, and overall pricing strategies, methodologies algorithms. and data. (d)
Coniidential information does x_'t_o_t include information that: (i) was in Employee's possession
through independent, non~conlidential sources and without any violation of the l:`mployee’s
obligations under this Agreement (ii) is or becomes a matter ot` public knowledge through no
fault or act of Employec; or (iii) is developed by another person independently ot`an_v disclosures
made by Employec.

l2. Non-Disclosure. During the term of Employee's employment by l~lydradyne.
Employee agrees not to use or disclose any oi`Hy-‘dradyne’s Contidential Ini`ormation t`or any
purpose not specifically authorized by Hydradyne Upon termination of Employee’s
employment by Hydradyne, Employec agrees: ta) not to take or remove any ot`l~lydradyne`s

Page 4 ot"/`

Case 7:19-Cv-OOO77 Document 1 Filed 03/19/19 Page 19 of 29

C`onlidential lnl`ormation, in any l`orrn. l`or any purpose and tb) not to usc or disclose, or allow
the usc or disclosure ol`, any of Hydradyne’s Conlidential information by any third party,
including but not limited to any business other than l~lydrad_vne that is involved in the
engineering design, fabrication sale, service. or repair ol' motion control and l`luid power
products and systems

l3. Legal Proccss & Confidential information ll`l$mployee receives a subpoena
or other order, process or papers from a court, regulatory body, or other governmental authority.
or from a private party to any lawsuit or alternative dispute resolution procedure ("l_egal
Process") that Employee believes in good faith~ to demand the disclosure ol"Conlidential
lnlormation, limployee shall promptly notil`y Hydradyne and allow Hydradyne to oppose or limit
such l.cgal l’rocess. limployce shall cooperate fully with l-lydradync in seeking to oppose or
limit any such l.egal Process.

l~'l. injunctive Reliel". liach party agrees that any actual or threatened violation ol`
this Agreement would cause irreparable harm that cannot be remedied by monetary damages
liach party agrees that immediate1 temporary, preliminary, and permanent injunctive or equitable
reliel`is necessary and appropriate to halt or prevent any actual or threatened violation ol` this
Agreement_. as an exception to the otherwise mandatory arbitration provisions ol` this Agreement

l5. Assignment. Neither party may assign or transfer its rights or obligations under
this Agreement without the other party"s prior written consent. which consent shall not be
unreasonably withheld, conditioned or delayed Notwithstanding the foregoing sentence,
Hydradyne may assign or transfer all ol` its rights or obligations under this Agreement to any
affiliate ol` l»lydradyne or to any purchaser ot`all or substantially all of the assets or ownership
interests ol` l~lydrad_vnc. without notice to Employee. l`ltis Agreement shall inure to the benefit
ot`, and shall be binding upon_ the parties and their respective successors and assignees if any.

16. cherability of Restrictivc Covenants. 'l`o the extent that any provision or
portion ol`this Agreement shall be held_ l`ound. or deemed to be unenforceable then any such
provision or portion ol` the Agreement shall be severed or modilied to the extent necessary to be
legally enforceable to the fullest extent permitted by applicable law. Employee expressly
authorizes any court or arbitral tribunal ol'cornpetentjurisdiction to sever or modify any such
provision or portion ot` this Agreement

l7. Coverning Law. 'l`his Agreement shall be interpreted and enforced under the
laws ol`the United States ol`Amcrica and the State ol"l`exas, not including any conflicts ol’ laws
rules ol"l`exas that would result in the application ol`the substantive laws ol`ajurisdiction other
than Texas.

ltl. Arbitration. Any and all disputes involving Employee and Hyradyne. and
arising out ol`or related to this Agreement or the subject matter ofthis Agreement, shall be
resolved by arbitration and not by any court. Any dispute involving the arbitrability of a dispute
or issue arising out ol` or related to this Agreement shall also be decided by arbitration and not by
a court. 'I`he sole exception to arbitration shall be the right ol` either party to seek immediate
injunctive reliel`or specific performance to halt or prevent any actual or threatened irreparable

Page 5 ol` 7

Case 7:19-Cv-OOO77 Document 1 Filed 03/19/19 Page 20 of 29

ltarm, or to preserve thc status quo unle. before or during arbitration Arbitration shall be
conducted as expeditiously as possible by a single l/\MS arbitrator in l)allas, 'l`exas, selected by
mutual agreement ot`the parties or. failing such agreement. at the sole discretion of
administrative personnel for .lAlviS. All arbitrations shall be conducted pursuant to the principles
stated in the streamlines arbitration rules ol"JAlvlS (littp://wwtt'.iamsadr.com/rules-streamlined-
arbitration/). Arbitration shall be conducted such that the arbitrators final decision is rendered
within sixty (60) days after either party seeks to commence arbitration Discover)l in any
arbitration shall be limited to the production ot`documents and limited depositions .»\n
arbitration hearing shall not exceed one (l_) da_v in duration `l`he arbitration hearing shall be
conducted in Dallas, 'l`exas or in any other site to which the parties mutually agree 'l`he
arbitrator shall render a written decision within live (5) calendar days alter conclusion ol`thc
arbitration

19. §nt`ot'eement & interpretation limployec agrees that he or she has been
provided with an opportunity to: (a) review all terms and conditions ol` this Agreen'tent, (b)
obtain legal counsel and advice regarding this Agreement, and (c) request any changes to this
Agreement deemed advisable by Employcc or Employec’s counsel Employee therefore agrees
that no provision of this Agreement shall be interpreted more strictly or less favorably against
Hydradync, as the drat`tcr ot`this Agreement

20. Gcneral Provisions. 'l'his Agreement is the parties` entire agreement regarding
non-solicitation ot`customers. employees and vendors and non-disclosure ol`conlidential and
proprietary information “l`his Agreement supersedes and controls any prior or subsequent
written or oral agreements communications or understandings with regard to that subject
matter The terms of this Agreement may only bc modified in a writing signed by both parties
No indulgence extended by either party shall be construed as a waiver oi`any breach by the other
party. nor shall an_v waiver of one breach bc construed as a waiver ol`any rights or remedies with
respect to any subsequent breach ll` any provision ot` this Agreement shall be adjudged void.
invalid or unenforceable by a court of competent jurisdiction the remainder ot`the Agreement
shall continue and remain in full force and et"t`cct.

Page § ct 7

Case 7:19-Cv-OOO77 Document 1 Filed 03/19/19 Page 21 of 29

By the signatures provided below, bo\h parties warrant and represent that they have read.
understood and agreed to ali terms and conditions of`rhis Agreement.

Date: §' 30 “/{/

 

Garv Revcs (“En?foyee”): Hydradyne:

     
 

/" ` MM

Sign$ure \`/ Signamre

Kimberh’ A. Ciark
Name

Human Resources

 

 

 

 

'I`itlc
Wi/ne.s‘s Sigmzmrc' Witness Name
I“Vimess Signcllure Wimess Name

Page 7 0!`7

Case 7:19-Cv-OOO77 Document 1 Filed 03/19/19 Page 22 of 29

 

 

EXHIBIT 2

 

 

Case 7:19-Cv-OOO77 Document 1 Filed 03/19/19 Page 23 of 29

N()N-SOL!CITAT!ON AND NON-l)lSCLOSURE AGREEMENT

l. l’arties. 'l`he parties to this Non~Solicitation and Non~l)isclosurc
Agreement (“the Agreentent“) are Hydradyne, LLC (“l‘lydradyne"), n Georgia limited liability
company with its headquarters in Fort Worth, 'l`cxas and Samuel Mclcndcz (“Employee”), a
resident of the State oi` Texas who is employed at the following Hydradyne location in iean
[please check appropriate box]:

l:]l)allas, `l`exas;
l:lFort Worth, 'l`exas;
l:]Waoo, 'l'exas;
[ann Antonio, 'l`exas;
[:]l-Iouston. 'l`exas; or
-()dessa, ican

?.. llut=pose & 'l`erm. 'lllte purpose of this Agreement is to prevent Employee front
taking customers, employees or vendors l`rom Hydradyne after employment with Hydradync, and
from using or disclosing conlidential, proprietary, or insider inl'ormation, during or after
employment with Hydradyne The terms and conditions ot` this Agreement shall remain in force
l`or the duration ol` Employee`s employment by l~lydradyne, and for a period ol" two (2) years
after such employment ceases, regardless ot` whether employment ends voluntarily or
involuntarily Nothing in this Agreement shall be construed or interpreted to alter the “at
will" nature of Employee's employment by Hydradyne

3. Consideration. Bmployec agrees that Employce is receiving the following from
Hydradyne, as the consideration for Employee agreeing to enter into this Agreement [p[ease
check appropriate box}:

new employment with llydrudyne;
promotion to new position with l~lydradyne;
increase in pay from Hydradyne; and/or
[:] receipt ol` confidential information and trade secrets from Hydradyne

(’»` ,\
Employce initials and date: "\ i \/\
\_/

4. Hydradyne’s Busincss. 'l`he business ot`llydradyne is motion control in general,
embracing pneumatics, hydraulies, and electro-mechanical systems, and including system
engineering design, and fabrication; in-housc and on-site service and rcpair; and product sales.
principally in the oil and gas industry, pulp and paper, refuse disposal, mining, marine
applications, bulk feed industry, stamping and forming, railway maintenance, construction
equipment, general manufacturing the bottling industry, thc auto industry, communications
support. timber, iron and stccl, and mobile crane business ("Hydradync's Busincss"}.

5. Other Def`mitions. 'l`he term "a business similar to i-lydradyne’s Business" shall
mean work that is identical or substantially similar to Employee's Worl< for Hydradyne; or that

Page l ot`7

Exhibit 2

Case 7:19-Cv-OOO77 Document 1 Filed 03/19/19 Page 24 of 29

involves Employec`s use or potential application ol`l`lydradyne’s dcsign, pricing, product,
marketing, sales, salary, or other business information used in Hydradyne's Business. 'l` he tenn
“direct and substantial contact” shall mcan, with regard to an employee, a working relationship
with the employee (including but not limited to a direct or indirect reporting relationship, work in
the same physical or business area of the company, and/or work with the same customers or
vendors); frequent or occasional contact or communication in pcrson, by email, by telephone by
text mcssage, or otherwise; and/or familiarity with the cmployee’sjob duties and compensation
(including but not limited to general amount ol`compensation, and whether compensation is by
hourly wage or by salary). 'l`he term “dircct and substantial contact” shall mean, with regard to a
customer, a working relationship with the customer (including but not limited to placing or
filling product or service orders); frequent or occasional contact or communication with one or
more representatives of the customer, whether in person, by entail, by telephone, by text
message, or otherwisc; and/or familiarity with thc customer’s product needs, service needs, "`
and/or prices charged to that customer by Hydradyne 'l`he term “direct and substantial contact"
shall mean, with regard to a vendor, a working relationship with the vendor (including but not
limited to placing or filling product orders); frequent or occasional contact or communication
with one or more representatives ol`the vendor, whether in person, by cmail, by telephonc, by
text message, or otherwise; and/or familiarity with Hydradyne's purchases from the vendor
and/or the prices paid to that vendor by Hydradyne

6. Employcc’s Work. Employec‘s work for Employee’s job, at the time Employee
is signing this Agreement (“Work"), is in the area oi` [check appropriate box below]:

m sales for Hydradync, which includes, but is not limited to, selling fluid power products
and services to existing and new customers including the design and recommendation
oi` power units, troublcsbooting ot` customer problems, and recommendation of
customer solutions; or

ij business administration for Hydradync, which includes, but is not limited to, the
handling ol` product shipments end rcceipts, customer orders and paymentsl
employment-related matters for Hydradyne's employees directives from Hydradyne's
executive and local management, end customer inquiries and issues; or

m managing Hydradyne's business at the local level, which includes, but is not limited
to, ensuring a positive experience l`or all of Hydradyne's customers; leading and
directing the work of Hydradyne's employees; complying with Hydradyne`s policies
and procedures; identifying and recommending potential improvements in
Hydradyne's policies and procedures; protective problem solving with employees and
customers; and helping Hydradyne meet its business goals; or

l:l service for Hydradync, which includes, but is not limited to, the disassembly,
assembly, and repair of components and cquipmcnt; the design and fabrication ot`
components and equipment; and the troublcshooting, diagnosis and repair ot`
equipment and equipment systems in the shop and at customer sites.

Employee's Work may change from time to time. At any particular time after signing this

Agreement, Employee's Work will be most accurately and fully described by Employec’s then-
currentjob description, as maintained by Hydradyne's l~luman Resources department

fagg 2 sit

7.

Case 7:19-Cv-OOO77 Document 1 Filed 03/19/19 Page 25 of 29

Territory For purposes ol` this Agr,eement the term ‘ l erritory" shall mean the

following {p[ease check appropriate box:]

8

l:] for the Dallas, Texas and Fort Worth, Texas offices, the portions ofnorth
'l`exas, northeast 'i`exas, and west Texas that extend:

- east to Longview, Texas, or approximately 165 miles;

north to Oklahoma, or approximately 100 miles;

west to Lubbock, Texas and Odessa, "l`exas, or approximately 375 miles;

southeast to Corsicana, Texas and to Nacogdoches, Tcxas, or approximately

200 miles; and

south to Waco, 'l`cxas, or approximately 80 miles;

l

l:] for the Waco, Te)tas ol`l'tce, the portions oi`ccntral 'I`cxas that extend:
- south to Bryan, rl`e:»cas, or approximately 50 miles;

- southwest to Austin, 'l`exas, or approximately 100 inilcs; and

- in other directions for a distance of approximately 75 milcs.

m l`or the San Antonio, Texas office, the portion ol` southern 'l`exas that extends:
- north or northeast to Austin, Texas, or approximately 80 miles;

- northwest to San Angelo, 'I`exas, or approximately 200 miles;

- southeast to Corpus Christi, Texas, or approximately 125 miles; and

- south to Brownsville, Texas, or approximately 250 miles.

l:] for the Houston, Texas oft'tce, the portion of east 'l`exas area that extends:
' northwest to Bryan, Texas, or approximately 100 miles;

- east and northeast to Beaumont, Texas, or approximately 100 miles;

- northeast to Nacogdoches, Texas, or approximately 150 milcs; and

- southwest to Corpus Christi, 'l`exas, or approximately 200 miles.

[Xl for the Odessa, Texas oft`ice, the portion ol` west Texas area that extends:
~ north to Lubbock, Texas, or approximately 125 miles;

- castro San Angelo, Texas, or approximately 125 miles;

- northwest to Carlsbad, New Mexico, or approximately 150 miles; and

- south to Sanderson, 'I`exas, or approximately 150 miles

Customer Non-Solicitation Employee agrees that, for a period of two (2) years

alter termination of employment with Hydradyne, regardless ot` whether such termination is
voluntary or involuntary, and within the Tcrritory, Employee will not solicit any past, current, or
prospective customers oi` Hydradyne, with whom Employee has had any direct and substantial
contact during the last one (1) year of Employec‘s employment with Hydradyne

9.

Vendor Non~Solicitation. Employee agrees that, for a period of two (2) years

alter termination of employment with Hydradyne, regardless of whether such tennination is
voluntary or involuntary, Employee will not solicit any current vendors or suppliers oi`
Hydradyne, with whom Employee has had any direct and substantial contact t`rom within the
'l`erritory during the last one (l) year of Employcc’s employment with Hydradyne

Page 3 ot"i

Case 7:19-cv-OOO77 Document 1 Filed 03/19/19 Page 26 of 29

lO. Employee Non-Solicitation. Employee agrees that, l`or a period ol` two (2) years
alter termination of employment with Hydradyne, regardless of whether such termination is
voluntary or involuntary, Employee will not solicit, from within the Territory, or for employment
or for involvement within the Territory in a business identical or similar to Hydradyne’s
Business, any current employees or independent contractors of Hydradyne, with whom
Employee has had any direct and substantial contact during the last one (l) year of Employee's
employment with Hydradyne, or any prospective employees of Hydradyne with whom Employee
has had any direct and substantial contact during the last six (6) months of Employee's
employment with Hydradyne

ll. Hydradyne's Confidcntial Information. (a) “Conlidential lnformation” means
written or electronically stored materials or information that is made available to Employee by
Hydradyne, and that Hydradyne does not publish to the general public in printed form, on
Hydradyne's Web site, or in advertising to the public. (b) Conlidential lnl`orrnation includes,
without limitation, business ideas, business plans, names of actual clients or customers, names of
prospective clients or customers, contact information for actual or prospective clients or
customers, terms or conditions of any agreements or arrangements with clients or customers
proposed terms or conditions of any agreement or arrangement discussed with or proposed to any
prospective client or customers, other information concerning actual or prospective clients or
customers, financial or cost information, pricing information, information concerning profit
margins, accounting information or systems, trade scerets, vendor-specific or customer-specific
pricing information, employee names, employee contact information employee salaries, names
of independent contractors, terms or conditions of any agreements or arrangements with
independent contractors, names of suppliers or vendors, contact information l`or suppliers or
vendors, terms or conditions of any agreements or arrangements with suppliers or vendors.
business forecasts, proprietary ideas, inventions, business ideas, patentable ideas, drawings,
illustrations, existing or contemplated products and services, research and development,
manufacturing information, and marketing plans and strategies (c) “Contidential lnformation"
shall include "trade secrets” as that term is defined in the 'l`exas Uniform 'l`rade Secrets Act,
V.'I'.C.A., Civil Practiee & Remedies Code §§134a.001-134a.008 (2013). “Conf`idential
lnl`omiation" shall also include information that does not necessarily constitute a “trade secret"
as that term is defined in the Texas Uniform Trade Secrets Act , and that may be partly public or
partly known to one or more persons such as regular eustorners, but is not collectively or
generally known to the public or any one party, such as customer lists, aggregate or overall
pricing lists, and overall pricing strategies, methodologies. algorithms, and data. (d)
Conf`tdential information does not include information that: (i) was in Employee’s possession
through independent, non»cont`idential sources and without any violation of the Employee's
obligations under this Agreement; (ii) is or becomes a matter of public knowledge through no
fault or act oi` Employee; or (iii) is developed by another person independently oi` any disclosures
made by Employee.

12. Non~l)isclosure. During the term of Employee’s employment by Hydradyne,
Employee agrees not to use or disclose any of Hydradyne's Confidential lni`omiation for any
purpose not specifically authorized by Hydradyne Upon termination of Employee's
employment by Hydradyne, Employee agrees: (a) not to take or remove any of Hydradyne's

Page 4 of'l

Case 7:19-Cv-OOO77 Document 1 Filed 03/19/19 Page 27 of 29

Coniidential lnforrnation, in any form, for any purpose, and (b) not to use or disclose, or allow
the use or disclosure of, any of Hydradyne's Coniidential information by any third party,
including but not limited to any business other than Hydradyne that is involved in the
engineering, design, fabrication, sale, service, or repair of motion control and fluid power
products and systems

l3. Legal Process & Coni“tdential Information. if Employee receives a subpoena
or other order, process, or papers from a court, regulatory body, or other governmental authority,
or from a private party to any lawsuit or alternative dispute resolution procedure ("Legal
Process") that Employee believes, in good faith, to demand the disclosure ot`Conl`tdential
lnformation, Employee shall promptly notify Hydradyne and allow Hydradyne to oppose or limit
such Legal Process. Employee shall cooperate fully with Hydradyne in seeking to oppose or
limit any such Legal Process.

l4. Injunctive Relief. Each party agrees that any actual or threatened violation ol`
this Agreement would cause irreparable harm that cannot be remedied by monetary damages
Each party agrees that immediate, temporary, preliminary, and permanent injunctive or equitable
relief is necessary and appropriate to halt or prevent any actual or threatened violation of this
Agreement, as an exception to the otherwise mandatory arbitration provisions oi` this Agreement

15. Asslgnment. Neither party may assign or transfer its rights or obligations under
this Agreement without the other party’s prior written consent, which consent shall not be
unreasonably withheld, conditioned, or delayed. Notwithstanding the foregoing sentence,
Hydradyne may assign or transfer all of its rights or obligations under this Agreement to any
affiliate onydradyne or to any purchaser ol` all or substantially all of the assets or ownership
interests of Hydradyne, without notice to Employee. ’l`his Agreement shall inure to the benefit
ot`, and shall be binding upon, the parties and their respective successors and assignees, it`any.

l6. Severability of Restrictive Covenants. 'l`o the extent that any provision or
portion of this Agreement shall be held, found, or deemed to be unenforceable, then any such
provision or portion of the Agreement shall be severed or modified to the extent necessary to be
legally enforceable to the fullest extent permitted by applicable law. Employee expressly
authorizes any court or arbitral tribunal ol` competentjurisdiction to sever or modify any such
provision or portion of" this Agreement

l7. Governing Law. This Agreement shall be interpreted and enforced under the
laws of the United States of America and the State of 'l`exas, not including any conflicts oi` laws
rules of'l`exas that would result in the application of the substantive laws of ajurisdiction other
than Texas.

l8. Arbitration, Any and all disputes involving Employec and Hyradyne, and
arising out ofor related to this Agreement or the subject matter of this Agreement, shall be
resolved by arbitration and not by any court. Any dispute involving the arbitrability of a dispute
or issue arising out of or related to this Agreement shall also be decided by arbitration and not by
a court The sole exception to arbitration shall be the right of either party to seek immediate
injunctive relief or specific performance to halt or prevent any actual or threatened inoperable

Page 5 ot"7

Case 7:19-cv-OOO77 Document 1 Filed 03/19/19 Page 28 of 29

harm, or to preserve the status quo ame, before or during arbitration Arbitration shall be
conducted as expeditiously as possible by a single JAMS arbitrator in Dallas, Texas, selected by
mutual agreement of the parties or, failing such agreement, at the sole discretion of
administrative personnel for JAMS. All arbitrations shall be conducted pursuant to the principles
stated in the streamlines arbitration rules of JAMS (http://www.ia_n}_s_gdr.corn/rules~streamlined-
arbitration/). Arbitration shall be conducted such that the arbitrator‘s final decision is rendered
within sixty (60) days after either party seeks to commence arbitration Discovery in any
arbitration shall be limited to the production of documents and limited depositions An
arbitration hearing shall not exceed one (l) day in duration. The arbitration hearing shall be
conducted in Dallas, Texas or in any other site to which the parties mutually agree. 'l`he
arbitrator shall render a written decision within five (5) calendar days after conclusion ot`the
arbitration

l9. Enforcement & Interpretation. Employee agrees that he or she has been
provided with an opportunity to: (a) review all terms and conditions of this Agreement, (b)
obtain legal counsel and advice regarding this Agreement, and (c) request any changes to this
Agreement deemed advisable by Employce or Employee's counsel. Employee therefore agrees
that no provision of this Agreement shall be interpreted more strictly or less favorably against
Hydradyne, as the drafter of this Agreement

20. Gencral Provisions. 'l`his Agreement is the parties’ entire agreement regarding
non-solicitation of customers, employees and vendors, and nondisclosure of confidential and
proprietary information 'l`his Agreement supersedes and controls any prior or subsequent
written or oral agreements communications or understandings with regard to that subject
matter. 'l`he terms of this Agreement may only be modified in a writing signed by both parties
No indulgence extended by either party shall be construed as a waiver of any breach by the other
party, nor shall any waiver of one breach be construed as a waiver of any rights or remedies with
respect to any subsequent breach. lt' any provision of this Agreement shall be adjudged void,
invalid or unenforceable by a court of competentjurisdiction, the remainder of the Agreement
shall continue and remain in full force and effect

Page 6 of 7

Case 7:19-Cv-OOO77 Document 1 Filed 03/19/19 Page 29 of 29

B_\ zhe signatures provided below, both parties warrant and represent that they have read,
understood mci agreed to all terms and conditions of this Agreement.

Daze: __%/""w‘ " 1 gi~
§§zmue£ Me!eu<iez (*iEmp!ayee”): Hydradyncz

'¢'f/ "/
:5/_/\ AM.£L£=’£ l'

S:'g)?afure, //T` )
/

i

ij Signa!ure

'mb j .C rf
Namc

Human Resguz:ces
Ticle

 

 

 

Vv’imess Namg

 

 

 

 

Witness Namc

(

